

Comprehensive Credit Facilities Agreement Parties


Summary of the main articles
Creditor: Longgang Branch, Shenzhen Development Bank
Obligor: Shenzhen BAK Battery Co., Ltd.
l
Contract number: is Shenfa Longgang zongzi NO.20070420002.

l
Contract term: from June 20, 2007 to June 20, 2008, and the maximum amount of
credit facilities to be provided is RMB 150 million.

l
Remedies in the event of breach of contract include adjustment of the credit
amount, suspension of credit, imposition of punitive interest and overdue
interest, an increase of guarantee deposit and the call back of loan principal
and interest before maturity.

l
Special terms:

 
l
Credit facilities under Comprehensive Agreement can only be used for making up
working capital;

 
l
In case the credit of the Company is rated as bad by other banks or the Company
is involved in any material adverse litigation, Development Bank is entitled to
declare the credit facilities granted to the Company become mature in advance to
its original expiry date;

 
l
The Company undertakes that after getting the land use right of the BAK
Industrial Park, the Company will pledge the construction under BAK Industrial
Park Phase I in a proportion of the credit facilities under the Comprehensive
Agreement to Development Bank. And the Company will deposit 50% of its sales
amount incurred during the term of the Comprehensive Agreement.

 
l
Development Bank is entitled to deem the credit facilities matured before
expiration of the term in case any of the following event occurs: a) the asset
liability ratio of the company exceeds 70%, b) the current asset/current
liability of the Company less than 0.8, c) the sales revenue or net asset of the
Company declines by 10% when compared with the same period of the previous year.

 
l
In case that the value of the collateral determined at the lower of its market
price or factory-gate price falls below 90% of the original value, the Company
shall make up for the discrepancy within 3 working days. If the Company fails to
perform the above obligation within the said period, the Development Bank is
entitled to declare the credit facilities granted to the Company become mature
in advance to its original expiry date;

 
l
The Company shall redeem the collateral with cash within three months after the
expiration of the Comprehensive Agreement, if not doing so, or in case the
market price of the collateral reduces materially that may have a severe
negative impact upon the Development Bank’s ability to collect its credit in due
time and due amount, the Development Bank is entitled to cease the grant of
credit facilities.



Summary of the articles omitted:
l
Mode of the comprehensive credit

l
The use of the comprehensive credit

l
The guarantee of the comprehensive credit

l
Expense and fees for the comprehensive credit

l
Declaration and warranty of the lender

l
Special covenant in respect of group client credit and affiliated transaction

l
Applicable law and dispute settlement

l
Validity